Name: Commission Regulation (EEC) No 3566/92 of 8 December 1992 on the documents to be used for the purpose of implementing Community measures entailing verification of the use and/or destination of goods
 Type: Regulation
 Subject Matter: documentation;  tariff policy;  trade policy
 Date Published: nan

 11 . 12. 92 Official Journal of the European Communities No L 362/11 COMMISSION REGULATION (EEC) No 3566/92 of 8 December 1992 on the documents to be used for the purpose of implementing Community measures entailing verification of the use and/or destination of goods HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2726/90 of 17 September 1990 on Community transit ('), and in particular Article 44 ( 1 ) thereof, Article 1 For the purposes of this Regulation : a) 'competent authorities' means : the customs authority or any other authority respon ­ sible for applying this Regulation ; b) 'office' means : the customs office or an organization responsible at the local level, for applying this Regulation . Whereas Commission Regulation (EEC) No 2823/87 (2) contains provisions for the implementation of Commu ­ nity measures entailing verification of the use and/or destination of goods and that it is necessary to make these provisions consistent with evolving administrative methods : Whereas notwithstanding the measures taken which have the effect of eliminating all controls and all formalities in respect of Community goods moving within the Commu ­ nity and, consequently, of rendering, in principle, the procedure for internal Community transit devoid of any purpose ; nevertheless it is necessary to retain the arrange ­ ments for the control of Community goods which are subject to a use or destination provided for or prescribed ; Article 2 1 . Where implementation of a Community measure is subject to proof that the conditions prescribed by that measure as to the use and/or destination of goods imported into, exported from, or moving within the Community have been complied with, such proof shall be furnished by production of Control Copy T 5 . A Control Copy T 5 is a completed form T 5, accompanied, where appropriate, by one or more forms T 5 bis, in the circum ­ stances referred to in Article 8, or by one or more loading lists T 5, in the circumstances referred to in Articles 9 and 10. It is not excluded to use at the same time but for different purposes, several Control Copies T 5, insofar as each of them is provided for Community legislation . 2. Any person who signs a Control Copy T 5 within the meaning of paragraph 1 shall be required to put the goods described in that document to the declared use and/or dispatch the goods to the declared destination . Whereas in connection with the suppression of controls and formalities at internal frontiers, authorities other than customs authorities, are equally competent to issue the control copy T 5 and check the use and/or the destination of goods ; Whereas arrangements should be made for the identifica ­ tion of the original copies of Control Copy T 5 forms, particularly when completed by an automatic reproduc ­ tion process ; Whereas it has also proved to be necessary to make a number of amendments to the format ; whereas for reasons of clarity it is appropriate to replace the whole text of Regulation (EEC) No 2823/87 with a new text ; Article 3 The forms on which Control Copy T 5 is drawn up shall correspond to the specimens contained in Annexes I, II and III . The forms shall be completed in accordance with the explanatory note in Annex IV and, where appropriate, any additional rules laid down in other Community legisla ­ tion . Each Member State may, if necessary, supplement the explanatory note . Control Copy T 5 shall be issued and used in accordance with the provisions of Articles 6 to 15. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Community Transit, (') OJ No L 262, 26. 9 . 1990, p. 1 . (2) OJ No L 270, 23. 9 . 1987, p. 1 . No L 362/ 12 Official Journal of the European Communities 11 . 12. 92 person making them and expressly authenticated by the competent authorities. 2 . Control Copy T 5 may also be produced and completed simultaneously by means of an automatic reproduction process provided that the provisions as regards the specimens, the paper, the size, the language used, the legibility, the prohibition of erasures and over ­ writing and as regards amendments are strictly observed. Article 4 1 . The J paper used shall be pale blue, dressed for writing purposes and weigh at least 40 g/m2. It shall be sufficiently opaque for the information on one side not to affect the legibility of the information on the other side. Its strength shall be such that in normal use it does not easily tear or crease. 2. The sizes of the forms shall be : (a) 210 x 297 mm for form T 5 (Annex I) and form T 5 bis (Annex II), a tolerance in the length of  5 or + 8 mm being allowed ; (b) 297 x 420 mm for loading lists T 5 (Annex III), a tolerance in the length of  5 or + 8 mm being allowed. 3. A colour marking of the different copies shall be effected in the following manner :  the original copies shall have at the right-hand edge a continuous margin coloured black,  the width of this margin shall be approximately 3 mm. 4. The address for return and the important note on the front of the form may be printed in red. Article 8 1 . The competent authorities of each Member State may allow undertakings established in their territory to supplement a Control Copy T 5 with one or more continuation forms T 5 bis in cases where all the forms relate to a single consignment of goods, which are loaded on one single means of transport, and are destined for a single consignee and a single use and/or destination. 2. The number of continuation forms T 5 bis used shall be shown in box 3 of the Control Copy T 5 which they accompany. The registration number of the Control Copy T 5 shall be shown in the box for registration parti ­ culars of each continuation form T 5 bis. The total number of packages covered by the Control Copy T 5 and the T 5 bis continuation forms shall be shown in box 6 of the Control Copy T 5. Article 5 The Member States may require that Control Copy T 5 forms show the name and address of the printer, or a symbol enabling the printer to be identified. Article 6 Control Copy T 5 shall be drawn up in one of the official languages of the Community which is acceptable to the competent authorities of the Member State of departure . The competent authorities of another Member State in which such a document is presented may, as necessary, require a translation into the official language, or one of the official languages, of that Member State. Article 9 1 . The competent authorities of each Member State may allow undertakings established in their territory to supplement a Control Copy T 5 with one or more loading lists T 5 giving the particulars normally shown in boxes 31 , 33, 35, 38 , 100 , 103 and 105 of form T 5, provided that all the forms relate to a single consignment of goods which are loaded on a single means of transport and are destined for a single consignee and a single use and/or destination. 2. Only the front of the loading list T 5 form may be used. Each item shown on loading list T 5 shall be preceded by a serial number and all the particulars indi ­ cated in the column headings shall be supplied. A horizontal line shall be drawn after the last entry and the remaining unused spaces crossed through so that no subsequent additions can be made. The total number of packages containing the goods listed and the total gross and net mass of those goods shall be shown at the foot of the appropriate columns. 3 . When loading lists T 5 are used, boxes 31 , 33, 35, 38 , 100, 103 and 105 of the Control Copy T 5 to which they refer shall be crossed through and the Control Copy may not be accompanied by a form T 5 bis. Article 7 1 . Control Copy T 5 shall be completed by typewriter or by a mechanographical or similar process. It may also be filled in legibly by hand, in ink and in block capitals . The form shall contain no erasures or overwriting. Any alterations shall be made by crossing out the incorrect particulars and, where appropriate, adding those required. Any alterations made in this way shall be initialled by the 11 . 12. 92 Official Journal of the European Communities No L 362/ 13  mercancÃ ­as fuera del procedimiento de transito  ingen forsendelsesprocedure 4. The number of loading lists T 5 used shall be shown in box 4 of Control Copy T 5. The registration number of the Control Copy T 5 shall be shown in the box for regis ­ tration particulars of each loading list T 5. The total number of packages covered by the various loading lists shall be shown in box 6 of the Control Copy T 5.  nicht im Versandverfahren befindliche Waren  Ã Ã ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ±Ã Ã ± Ã µÃ ºÃ Ã Ã  Ã ´Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¯Ã ±Ã  Ã ´Ã ¹Ã ±Ã ¼Ã µÃ Ã ±Ã ºÃ Ã ¼Ã ¹Ã Ã ·Ã   goods not covered by a transit procedure  marchandises hors procedure de transit  merci non vincolate ad una procedura di transito  geen douanevervoer  mercadorias nÃ £o cobertas por um procedimento de trÃ ¢nsito. Article 10 1 . The authorization referred to in Article 9 ( 1 ) may allow undertakings whose records are based on an elec ­ tronic or automatic data-processing system to use loading lists T 5 completed by such data-processing system which, although they include all the particulars provided for in the list as printed in Annex III, do not comply with all the conditions of Articles 3, 4, 5 and 7 and that of Article 9 (2) as regards the requirement that each item shown on the list must be preceded by a serial number. These lists must, however, be designed and completed in such a way that they can be used without difficulty by the competent offices in question . 2. The authorization shall be granted only to those undertakings which offer the safeguards considered appropriate by the competent authorities. 3 . Use, as loading lists as referred to in Article 9 ( 1 ), of descriptive lists drawn up for the purposes of carrying out dispatch/export formalities may also be allowed even where such lists are produced by firms whose records are not based on an electronic or automatic data-processing system. 4. The undertakings to which the authorization is given shall be liable in the event of any fraudulent use by any person of loading lists which it draws up. 4. The Community transit document or the document relating to the transit procedure used must bear a reference to the Control Copy or Copies T 5 issued. Article 12 1 . When goods are transported under the Community transit procedure, or under another transit procedure, the Control Copy T 5 shall be issued by the office of depar ­ ture. The office of departure shall keep a copy of the Control Copy T 5. The original of Control Copy T 5 shall accompany the goods at least until the office at which the use and/or the destination of the goods is certified under the same conditions as the documents relating to the transit proce ­ dure used. 2. When goods subject to controls as to their use and/or destination are not placed under a transit proce ­ dure, a Control Copy T 5 shall be issued by the compe ­ tent authorities of the Member State of consignment. They shall keep a copy of Control Copy T 5. The Control Copy T 5 must contain one of the state ­ ments referred to in Article 11 (3). 3. Control Copy T 5 and, where necessary, forms T 5 bis and/or loading lists T 5 shall be authenticated by the competent authorities of the Member State of depar ­ ture. Such authentication shall comprise the following, which should appear in box A (office of departure) of those documents : (a) in the case of Control Copy T 5, the name and stamp of the office of departure, the signature of the compe ­ tent person, the date of authentication and a registra ­ tion number which may be pre-printed ; (b) in the case of forms T 5 bis and/or loading lists T 5, the number appearing on the Control Copy T 5. That number shall be inserted either by means of a stamp incorporating the name of the office of departure or by hand. In the latter case it shall be accompanied by the official stamp of the said office. The originals of these documents shall be returned to the person concerned as soon as all administrative formalities have been completed. Article 11 1 . Control Copy T 5 forms and, where appropriate, continuation forms T 5 bis or loading lists T 5 shall be made out by the person concerned in one original and at least one copy, each of which must bear the original signature of the person concerned. 2. Control Copy T 5 and, where appropriate, continua ­ tion forms T 5 bis or loading lists T 5 shall, as regards the description of goods and any additional information, show all the particulars required by the provisions relating to the Community measure imposing the control. 3 . When goods are not entered under a Community transit procedure the Control Copy T 5 must bear a reference to the document relating to the transit proce ­ dure, if any, used. If no transit procedure is used it shall contain one of the following statements : No L 362/14 Official Journal of the European Communities 11 . 12. 92 4. The goods and the original Control Copies T 5 shall be produced at the office of destination by the person concerned. extract Control Copy T 5 for each part of the divided consignment, using for this purpose a Control Copy T 5. Each extract shall contain the additional information shown in boxes 100, 104, 105, 106, 107 of the initial Control Copy T 5 and give, in addition, the net mass and net quantity of the goods to which that extract applies. Each extract shall show in box 106 the registration number, date and office and country of issue of the initial Control Copy T 5, using one of the following forms of wording : Article 13 1 . The office of destination shall carry out, or cause to be carried out under its responsibility, the control as to the use and/or destination provided for or prescribed. 2. The office of destination shall keep a register of Control Copies T 5, if appropriate by means of a copy of the said documents, and the result of the controls which have been carried out. 3. Without prejudice to the provisions of Article 1 5 the original of the Control Copy T 5 shall, on completion of all the necessary formalities and after the appropriate endorsement by the office of destination, be sent forth ­ with to the address shown under the heading 'Return to'. Article 14 Any person who delivers a Control Copy T 5 and the consignment to which that document relates, to the office of destination may, on request, obtain a receipt drawn up on a form corresponding to the specimen provided for in Article 32 (2) of Commission Regulation (EEC) No 1214/92 ('). The receipt may not replace the Control Copy T 5. Article 15 1 . In the case of a consignment of goods accompanied by a Control Copy T 5, the competent authorities of the Member States shall permit such consignment and the Control Copy T 5 to be divided before completion of the procedure for which the form was issued. Consignments resulting from such division may themselves be further divided. 2. The provisions of paragraph 1 shall be without prejudice to the application of Community measures to products from intervention which are to be subjected to control of use and/or destination and which are processed in another Member State before being put to their final use or reaching their final destination. 3 . The division referred to in paragraph 1 shall be carried out under the conditions set out in paragraphs 4 to 7. Member States need not apply these conditions in cases where all the consignments which result from the division are to be put to their final use or are to reach their final destination in the Member State where the division takes place. 4. The office at which the division takes place shall issue, in accordance with the provisions of Article 1 1 an  Extracto del ejemplar de control : . . . (nÃ ºmero, fecha, oficina y paÃ ­s de expediciÃ ³n)  Udskrift af kontroleksemplar : . . . (nummer, dato, udstedende kontor og land)  Auszug aus dem Kontrollexemplar : . . . (Nummer, Datum, ausstellende Stelle und Land)  Ã ÃÃ Ã ÃÃ ±Ã Ã ¼Ã ± Ã Ã ¿Ã Ã ±Ã ½Ã Ã ¹Ã Ã ÃÃ ¿Ã Ã µÃ »Ã ­Ã ³Ã Ã ¿Ã : ... (Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã , Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ±, Ã ³Ã Ã ±Ã Ã µÃ ¯Ã ¿ Ã ºÃ ±Ã ¹ Ã Ã Ã Ã ± Ã µÃ ºÃ ´Ã  ­ Ã Ã µÃ Ã )  Extract of control copy : . . . (Number, date, office and country of issue)  Extrait de l'exemplaire de contrÃ ´le : . . . (numÃ ©ro, date, bureau et pays de dÃ ©livrance)  Estratto dell'esemplare di controllo : . . . (numero, data, ufficio e paese di emissione)  Uittreksel uit controle-exemplaar : . . . (nummer, datum, kantoor en land van afgifte)  Extracto do exemplar de controlo : . . . (nÃ ºmero, data, estancia, paÃ ­s de emissÃ £o). 5. The office where the division takes place shall state on the initial Control Copy T 5 that the form has been divided. It shall do this by entering one of the following statements in the 'control of use and/or destination' box :  ... (nÃ ºmero) extractos expedidos  copias adjuntas  ... (antal) udstedte udskrifter  kopier vedfÃ ¸jet  ... (Anzahl) AuszÃ ¼ge ausgestellt  Durchschriften liegen bei  ... (Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã ) Ã µÃ ºÃ ´Ã ¿Ã ¸Ã ­Ã ½Ã Ã ± Ã ±ÃÃ ¿Ã ÃÃ ¬Ã Ã ¼Ã ±Ã Ã ±  Ã Ã Ã ½Ã ·Ã ¼Ã ¼Ã ­Ã ½Ã ± Ã ±Ã ½Ã Ã ¯Ã ³Ã Ã ±Ã Ã ±  ... (number) extracts issued  copies attached  ... (nombre) extraits dÃ ©livrÃ ©s  copies ci-jointes  ... (numero) estratti rilasciati  copie allegate  ... (aantal) uittreksels afgegeven  kopieÃ «n bijge ­ voegd  ... (quantidade) extractos emitidos  cÃ ³pias juntas.(') OJ No L 132, 16. 5. 1992, p. 1 . 11 . 12. 92 Official Journal of the European Communities No L 362/15  Achteraf afgegevenThe initial Control Copy T 5 shall be returned without delay to the address shown under the heading 'Return to', accompanied by the copies of the extracts issued. The office where the division takes place shall keep a copy of the original Control Copy T 5 and the extracts which have been issued 6. The originals of the extract control Copies T 5 shall , where appropriate, together with the documents relating to the procedure used, accompany each part of the divided consignment. 7. The competent office in the Member State of desti ­ nation of the parts of the divided consignment shall carry out, or cause to be carried out under its responsibility, the control as to the use and/or destination provided for or prescribed. It shall return the extracts endorsed in accordance with Article 12 (4) to the address shown under the heading 'Return to'. 8 . In the case of further division referred in paragraph 1 , the provisions of paragraphs 2 to 7 shall be applied mutatis mutandis.  Emitido a posterion. Moreover, the person concerned shall enter on such Control Copy T 5 the identity of the means of transport by which the goods were dispatched, the date of departure and, if appropriate, the date on which the goods were produced at the office of destination. 3. A Control Copy T 5 issued retroactively may be endorsed by the office of destination only where that office establishes that the goods covered by the document in question have been used for the purpose and/or have reached the destination provided for or prescribed by the Community measure on the importation, exportation or movement within the Community of those goods. 4. Duplicate Control Copies T 5, extract Control Copies T 5, continuation forms T 5 bis and loading lists T 5 may be issued where the originals have been lost. The duplicate must bear in bold red letters the word 'DUPLI ­ CATA' as well as the stamp of the office which issued the duplicate and the signature of the competent official . Article 16 \ Article 17 By way of derogation from Article 2 and unless otherwise stipulated, each Member State shall have the right to require that proof that the goods have been used for the purpose and/or have reached the destination provided for or prescribed be furnished in accordance with a national procedure provided that the goods do not leave its terri ­ tory before they have been used for the purpose and/or have reached the destination provided for or prescribed. 1 . Control Copy T 5 may be issued retroactively on condition that :  the person concerned is not responsible for the failure to apply for or to issue that document when the goods were dispatched or can produce substantiating evidence to the satisfaction of the competent authori ­ ties that such failure is not due to habitual carelessness on his part,  the person concerned furnished proof that the Control Copy T 5 relates to the goods in respect of which all the administrative formalities were completed,  the person concerned produced the documents required for the issue of the Control Copy T 5,  it is established to the satisfaction of the competent authorities that the retroactive issue of Control Copy T 5 cannot give rise to the securing of financial bene ­ fits which would not be due considering the transit procedure which may have been used, the customs status of the goods and their use and/or destination . 2. Where Control Copy T 5 is issued retroactively, it shall contain in red one of the following statements : Article 18 The competent authorities of each Member State may, within the scope of their competence, authorize any person who fulfils the conditions laid down in Article 19 and who intends to consign goods in respect of which a Control Copy T 5 must be made out (hereinafter referred to as 'the authorized consignor') not to present at the office of departure either the goods concerned or the Control Copy T 5 in respect thereof.  Expedido a posteriori  Udstedt efterfÃ ¸lgende  NachtrÃ ¤glich ausgestellt Article 19 1 . The authorization provided for in Article 1 8 shall be granted only to persons : (a) who frequently consign goods ; (b) whose records enable the competent authorities to verify their operations ; (c) who provide a guarantee when the issue of a Control Copy T 5 is conditional upon a guarantee being provided ; and  Ã Ã ºÃ ´Ã ¿Ã ¸Ã ­Ã ½ Ã µÃ º Ã Ã Ã ½ Ã Ã Ã Ã ­Ã Ã Ã ½  Issued retroactively  Delivre a posteriori  Rilasciato a posteriori No L 362/16 11 . 12. 92Official Journal of the European Communities (d) have not committed serious or repeated infringements of the legislation concerned by the authorization . 2. With regard to paragraph 1 (c) the competent authorities shall take the appropriate measures to ensure that such a guarantee is provided. 3 . Competent authorities may withdraw the authoriza ­ tion where the authorized consignor no longer fulfils the conditions laid down in paragraph 1 or fails to observe the conditions laid down in the authorization . Article 22 1 . The authorized consignor shall, not later than the time of dispatching the goods, enter on the front of the duly completed Control Copy T 5 in the box 'Control by office of departure', where appropriate, particulars of the period within which the goods must be presented at the office of destination, references to the export documents as required by the Member State of consignment, and the identification measures applied together with one of the following endorsements :  Procedimiento simplificado  Forenklet procedure  Vereinfachtes Verfahren  Ã ÃÃ »Ã ¿Ã Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã · Ã ´Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¯Ã ±  Simplified procedure  Procedure simplifiÃ ©e  Procedura semplificata  Vereenvoudigde regeling  Procedimento simplificado. Article 20 The authorization issued by the competent authorities shall specify in particular : (a) the competent office or offices which are authorized offices of departure for consignments ; (b) the period within which, and the procedure by which, the authorized consignor is to inform the office of departure of the consignments to be sent, in order that the office may carry out any necessary controls before the departure of the goods ; (c) the period within which the goods must be presented at the office of destination ; this period shall be deter ­ mined according to the conditions of transport ; and (d) the identification measures to be taken. To this end the competent authorities may prescribe that the means of transport or the package or packages shall bear special seals, accepted by the competent authori ­ ties and affixed by the authorized consignor. 2. After dispatch of the goods, a copy of Control Copy T 5, together with any special document on the basis of which the Control Copy T 5 was drawn up, shall be sent without delay to the office of departure . 3. Where the office of departure carries out a control on the departure of a consignment, it shall record the fact in the box 'Control by office of departure' on the front of the Control Copy T 5. 4. A Control Copy T 5 duly completed and containing the particulars specified in paragraph 1 and signed by the authorized consignor shall be deemed to have been issued by the office of departure which carried out the prior authentication of the form in accordance with Article 21 ( 1 ) (a), or which is named in the imprint of the special stamp referred to in Article 21 ( 1 ) (b), for the purpose of providing proof that the goods referred to therein have been used for the purpose and/or have reached the desti ­ nation provided for or prescribed. Article 21 1 . The authorization shall stipulate that the box 'office of departure' on the front of the Control Copy T 5 decla ­ ration form : (a) be stamped in advance with the stamp of the office of departure and be signed by an official of that office ; or (b) be stamped by the authorized consignor with a special metal stamp approved by the competent authorities and conforming to the specimen set out in Annex V. The imprint of the stamp may be preprinted on the forms where the printing is entrusted to a printer approved for that purpose. The authorized consignor shall complete the said box by indicating the date of consignment of the goods and shall allocate to the declaration a number in accordance with the rules laid down to that effect in the authorization . 2. The competent authorities may prescribe the use of forms bearing a distinctive mark as a means of identifica ­ tion . Article 23 1 . The authorized consignor shall : (a) comply with the provisions of this Regulation and the conditions of the authorization ; and (b) take all necessary measures to ensure the safekeeping of the special stamp or of the forms bearing the imprint of the stamp of the office of departure or the imprint of the special stamp. 2. The authorized consignor shall bear all the conse ­ quences, in particular the financial consequences, of any errors, omissions or other faults in the Control Copies T 5 which he draws up and in the conduct of the procedures incumbent upon him under the authorization provided for in Article 18 . ' 11 . 12. 92 Official Journal of the European Communities No L 362/17 3. In the event of the misuse by any person of Control Copy T 5 forms stamped in advance with the stamp of the office of departure or with the special stamp, the authorized consignor shall be liable, without prejudice to any criminal proceedings, for the payment of duties and other charges which have not been paid and for the repayment of any financial benefits which have been wrongly obtained following such misuse unless he can satisfy the competent authorities by whom he was authorized that he took the measures required of him under paragraph 1 (b). signature of the declarant, one of the following endorse ­ ments :  Dispensa de firma  Fritaget for underskrift  Freistellung von der Unterschriftsleistung  Ã Ã µÃ ½ Ã ±ÃÃ ±Ã ¹Ã Ã µÃ ¯Ã Ã ±Ã ¹ Ã ÃÃ ¿Ã ³Ã Ã ±Ã Ã ®  Signature waived  Dispense de signature  Dispensa dalla firma  Van ondertekening vrijgesteld  Dispensada a assinatura. Article 24 1 . The competent authorities may authorize the authorized consignor not to sign Control Copy T 5 forms bearing the special stamp referred to in Article 21 ( 1 ) (b) and drawn up by an electronic or automatic data ­ processing system. Such authorization shall be subject to the condition that the authorized consignor has previously given those authorities a written undertaking acknowledging that he is liable, without prejudice to any criminal proceedings, for the payment of any duties and other charges which have not been paid and for the repayment of any financial benefits which have been wrongly obtained following the use of Control Copy T 5 forms bearing the imprint of the special stamp. 2. Control Copy T 5 forms drawn up in accordance with paragraph 1 shall contain, in the box reserved for the Article 25 1 . Commission Regulation (EEC) No 2823/87 is hereby repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation in accordance with the table of equivalence set out in Annex VI. Article 26 The forms set out in Annexes I, II and III to Regulation (EEC) No 2823/87 which were in use prior to the date of entry into force of this Regulation may continue to be used until stocks are exhausted and, at the latest, until 31 December 1995. Article 27 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1992. For the Commission Christiane SCRIVENER Member of the Commission class="page"> ANNEX I EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> ANNEX II EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> class="page"> A N N E X in LO AD IN G LI ST EU RO PE AN CO M M UN IT Y IM PO RT AN T NO TE S OF FI CE OF DE PA RT UR E T 5 OR IG IN AL 1. A loa din g lis tm ay be us ed on ly wh en the go od st ow hic h itr ela tes are for the sam e us ea nd /or de sti na tio nw hic h is to be sh ow n in bo x 10 4 of th eC on tro lC op yT 5t ow hic h iti sa tta ch ed . 2. Ag ric ult ura lp rod uc ts for ex po rta tio nm us tb ed esc rib ed in ac co rda nc ew ith the no me nc lat ure us ed for ref un dp urp os es. 3. De tai ls of lic en ce s or ad va nc e fix ing ce rti fic ate si ns tea d of be ing sh ow n in bo x 10 5 of Co ntr ol Co py T 5 mu st be sh ow n on the loa din g lis t fol low ng the de scr ipt ion of go od st ow hic ht he yr ela te. at ta ch ed to Co ntr ol Co py T 5 be ar in g th er eg ist ra tio n nu m be r sh ow n op po sit e. Ite m nu m be r M ark sa nd nu mb ers -N um be ra nd kin do fp ac ka ge s- De scr ipt ion of go od sa nd , wh ere ap pr op ria te, pa rti cu lar so ft he ir co mp os itio n Co mm od ity G ro ss m as s (kg ) N et m as s (kg ) Ne tq ua nti ty (kg ,li tre so ri no the r un its )i nw or ds RE SE RV ED FO R OF FI CI AL US E To tal nu mb er of pa ck ag es (in fig ure s) To tal (kg ) To tal (kg ) Pl ac e an d da te : Si gn atu re of de cla ran t/r ep res en tat ive : class="page"> class="page"> LO AD IN G LI ST OF FI CE OF DE PA RT UR E EU RO PE AN CO M M U N IT Y IM PO RT AN T NO TE S T 5 CO PY 1. A loa din g lis tm ay be us ed on ly wh en the go od st o wh ich it rel ate sa re for the sa me us ea nd /or de sti na tio n wh ich is to be sh ow n in bo x 10 4 of th eC on tro lC op yT 5t ow hic h iti sa tta ch ed . 2. Ag ric ult ura lp rod uc ts for ex po rta tio nm us tb ed esc rib ed in ac co rda nc ew ith the no me nc lat ure use df or ref un dp urp os es . 3. De tai ls of lic en ce so ra dv an ce fix ing ce rti fic ate si ns tea d of be ing sh ow n in bo x 10 5 of Co ntr ol Co py T 5 mu st be sh ow n on the loa din g lis t fol low ng the de scr ipt ion of go od st ow hic ht he yr ela te. at ta ch ed to Co nt ro lC op yT 5 be ar in gt he re gi str at io n nu m be r sh ow n op po sit e. Ite m nu m be r M ark sa nd nu mb ers -N um be ra nd kin do fp ac ka ge s- De scr ipt ion of go od sa nd , wh ere ap pr op ria te, pa rti cu lar so ft he ir co mp os iti on Co mm od ity G ro ss m as s (kg ) N et m as s (kg ) Ne tq ua nti ty (kg ,l itr es or in oth er un its )i n wo rd s RE SE RV ED FO R OF FI CI AL US E To tal nu mb er of pa ck ag es (in fig ure s} To tal (kg ) To tal (kg ) Pl ac e an d da te : Sig na tur eo fd ec lar an t/r ep res en tat ive : class="page"> 11 . 12. 92 Official Journal of the European Communities No L 362/35 ANNEX IV NOTICE ON THE USE OF FORMS USED IN DRAWING UP CONTROL COPY T 5 A. General remarks 1 . The Control Copy T 5 is a document drawn up on a form T 5 accompanied, where appropriate, by one or more T 5 bis continuation sheets or one or more T 5 loading lists . 2. The Control Copy T 5 is intended to supply proof that the goods in respect of which it was issued have been either used as, or have reached the destination, provided for by the specific Community provisions governing their use, it being the responsibility of the competent office in the Member State of destination to be satisfied either directly or through persons acting on its behalf as to the use and/or destination of the goods concerned. In some cases, the T 5 is also used to inform the Member State of destination that the goods which it covers are subject to special measures. The procedure thus instituted is a framework procedure, to be put into effect only if specific Community legislation expressly so provides . It can apply even where the goods are not moving under a Community transit or under another customs transit procedure . 3 . The Control Copy T 5 must be drawn up in one original and at least one copy, each of which must bear an original signature . When goods are transported under the Community transit or under another customs transit proce ­ dure, the original and the copy or copies of the Control Copy T 5 must be submitted together to the office of departure which retains one copy while the original accompanies the goods and must be presented with them at the office of destination. When goods are not placed under transit procedure, the Control Copy T 5 shall be issued by the competent authorities of the Member State of consignment which shall keep a copy. The Control Copy T 5 shall contain the statement 'Goods not covered by a transit procedure'. In such cases, the original Control Copy T 5 may be sent direct or presented by the person concerned, to the competent office of . destination . 4. If :  T 5 bis continuation sheets are used, the form T 5 and the T 5 bis continuation sheets must be completed,  T 5 loading lists are used, the form T 5 must be completed but boxes 31 , 33, 35, 38, 100, 103 and 105 must be struck through and the information concerned must be entered only on the T 5 loading list or lists. 5. A form T 5 cannot be accompanied both by T 5 bis continuation sheets and by T 5 loading lists . B. Rules relating to form T 5 1 . Use of the form The forms must be completed in typescript or by a mechanographical or similar process. They may also be completed legibly in manuscript, in ink and in block letters . In order to complete the form more easily in typescript, it should be inserted in such a way that the first letter to be entered in box 2 is located in the small positioning box in the top left hand corner. Forms must contain no erasures or overwriting. Any alterations must be made by striking out the incorrect particulars and, where appropriate, adding those required. Any alterations made in this way must be initialled by the person making them and specifically endorsed by the competent authorities who may, where appropriate, require a new declaration to be lodged. In addition, forms may be completed using an automatic reproduction process instead of any of the processes mentioned above. They may also be produced and completed by that means provided that the rules relating to the specimens, paper, size of forms, language to be used, legibility, prohibition of erasures and overwriting and alterations are strictly observed. Only boxes marked with a serial number need, if appropriate, be completed. The other boxes, marked with a capital letter are for official use only except in cases provided for in specific regulations. No L 362/36 Official Journal of the European Communities 11 . 12. 92 2. Particulars to be entered in the different boxes BOX 2 : CONSIGNOR/EXPORTER Enter the full name and address of the person or company concerned. As far as the identification number is concerned, this can be required by the Member States (identification number allocated to the person concerned by the competent authorities for fiscal, statistical or other purposes). BOX 3 : FORMS Enter the number of forms in relation to the total number of the T 5 and T 5 bis continuation sheets used (for example, if one form T 5 and two T 5 bis continuation sheets are presented, .enter 1 /3 on the form T 5, 2/3 on the first T 5 bis continuation sheet and 3/3 on the second T 5 bis continuation sheet). Where the declaration covers only one item (i.e. where only one 'description of goods' box has to be completed), enter nothing in box 3 but enter the figure 1 in box 5. BOX 4 : LOADING LISTS Enter in figures the number of any T 5 loading lists attached. BOX 5 : ITEMS Enter the total number of items declared by the person concerned on all the forms T 5 and T 5 bis continuation sheets or T 5 loading lists used. The number of items must correspond to the number of 'description of goods' boxes to be completed. BOX 6 : TOTAL PACKAGES Enter the total number of packages making up the consignment in question . BOX 7 : REFERENCE NUMBER Optional item for users to indicate any reference number allocated by the person concerned to the consignment in question. BOX 8 : CONSIGNEE Enter the full name and address of the person(s) or company(ies) to whom the goods are to be deli ­ vered. BOX 14 : DECLARANT/REPRESENTATIVE Enter the full name and address of the person or company concerned in accordance with the provi ­ sions in force. If the declarant and the consignor/exporter are the same person, enter 'consignor/exporter'. As far as the identification number is concerned, this can be required by the Member States (identification number allocated to the person concerned by the competent authorities for fiscal , statistical or other purposes). BOX 15 : COUNTRY OF DISPATCH Enter the name of the country from which the goods are dispatched/exported. BOX 17 : COUNTRY OF DESTINATION Enter the name of the country concerned. BOX 31 : PACKAGES AND DESCRIPTION OF GOODS  MARKS AND NUMBERS CONTAINER No(s)  NUMBER AND KIND Enter the marks, numbers, number and kind of packages or, in the case of unpackaged goods, the number of such goods covered by the declaration, or the word 'bulk' as appropriate, together with the particulars necessary to identify the goods. The description of the goods means the normal trade description expressed in sufficiently precise terms to allow their identification and classification . Where the Community rules applicable to the goods concerned provide for particular procedures in this respect, the description of the goods must conform to those rules. All additional information required by the said rules must also be entered in this box. The description of agricultural products must be in accordance with the Community provisions in force in the agricultural sector. If containers are used, the identifying marks of the container must also be entered in this box. The unused space in this box must be crossed through. 11 . 12. 92 Official Journal of the European Communities No L 362/37 BOX 32 : ITEM NUMBER Enter the number of the item in question in relation to the total number of items declared on the forms used, as defined in the note to box 5. Where the declaration covers only one item, Member States may waive the requirement that this box be completed, requiring instead that the figure 1 be entered in box 5. BOX 33 : COMMODITY CODE Where Community rules so require, enter the code number corresponding to the item in question. BOX 35 : GROSS MASS Enter the gross mass of the goods described in the corresponding box 31 , expressed in kilograms. The gross mass is the aggregate mass of the goods with all their packings, excluding containers and other transport equipment. BOX 38 : NET MASS Where Community rules so require, enter the net mass of the goods described in the corresponding box 31 , expressed in kilograms. The net mass is the mass of the goods themselves without any packa ­ ging ­ BOX 40 : PREVIOUS DOCUMENT Box for optional use by the Member States (reference numbers of documents relating to the adminis ­ trative procedure preceding dispatch/export). BOX 41 : SUPPLEMENTARY UNITS For use as necessary in accordance with the goods nomenclature. Enter the quantity of the item in question, expressed in the unit laid down in the goods nomenclature. BOX 100 : FOR NATIONAL USE To be completed in accordance with the rules of the Member State of dispatch/export. BOX 103 : NET QUANTITY (kg, litres or other units to be indicated) IN WORDS To be completed in accordance with Community rules. BOX 104 : USE AND/OR DESTINATION Where applicable, indicate the use and/or destination intended or prescribed for the goods by placing an X in the appropriate box. If there is no appropriate box, place an X in the box marked 'Other and specify the use and/or destination . BOX 105 : LICENCES To be completed in accordance with Community rules. Enter the type, serial number, date of issue and name of issuing authority where required by Commu ­ nity rules. BOX 106 : FURTHER PARTICULARS To be completed in accordance with Community rules. BOX 107 : LEGISLATION APPLICABLE Enter, where appropriate, the number of the Regulation (EEC) concerning the Community measure providing for or prescribing control of the use and/or destination of the goods. BOX 108 : ATTACHED DOCUMENTS List the accompanying documents attached to the Control Copy T 5, which are to accompany it to its destination. BOX 109 : ADMINISTRATIVE OR CUSTOMS DOCUMENT Enter the type, number, date registration and name of the competent office responsible for the docu ­ ment relating to the procedure used for transport of the goods. BOX 110 : PLACE AND DATE ; SIGNATURE AND NAME OF DECLARANT/ REPRESENTATIVE Subject to specific provisions that have been adopted with regard to the use of computerized systems, the original of the handwritten signature of the person concerned must appear both on the original and on the copy or the copies of the form T 5. Where the person concerned is a company, the signa ­ tory must add his surname, forename and status after his signature. No L 362/38 Official Journal of the European Communities 11 . 12. 92 C. Rules relating to T 5 bis continuation sheet 1 . Use of the form See the notes under point B.l above. 2. Particulars to be entered in the different boxes See the notes under point B.2 above. Notes : 1 . Subject to specific provisions that have been adopted with regard to the use of compute ­ rized systems, the original signature of the signatory of the corresponding form T 5 must appear both on the original and on the copy or the copies of the T 5 bis continuation sheet ; 2. Boxes designed to contain particulars of goods are to be crossed through when not used so that they may not be completed at a later date. D. Rules relating to the T 5 loading list 1 . Use of the form Forms must be completed in typescript or by a mechanographical or similar process. They may also be completed legibly in manuscript, in ink and in block letters . No erasures or alterations may be made. Alterations must be made by striking out the incorrect parti ­ culars and, where appropriate, adding those required. Any such alterations must be initialled by the person making them and specifically endorsed by the competent authorities who may, where appro ­ priate, require a new declaration to be lodged. In addition, forms may be completed using an automatic reproduction process instead of any of the processes mentioned above. They may also be produced and completed by that means provided that the rules relating to the specimens, paper, size of forms, language to be used, legibility, prohibition of erasures and overwriting and alterations are strictly observed. Every column in the loading list, except that reserved for official use must be completed. 2. Particulars to be included in the various columns Subject to the provisions of Article 10 of the Regulation .  Goods shown on the T 5 loading list must be serially numbered in the column headed 'item number'.  The particulars normally entered in boxes 31 , 33, 35, 38, 100, 103, and 105 of the form T 5 must be entered on the T 5 loading list. Particulars relating to boxes 100 (national use) and 105 (licences) must be entered in the column for the description of the goods, immediately after the information concerning the goods to which those particulars refer. A horizontal line must be drawn below the last entry, and the spaces not used must be crossed through to prevent later additions being made. The total number of packages containing the goods listed, the total gross mass and the total net mass of the goods must be shown at the foot of the appropriate columns. Subject to specific provisions that have been adopted with regard to the use of computerized systems, the original signature of the signatory of the corresponding form T 5 must appear both on the original and on the copy or copies of the T 5 loading list. 11 . 12. 92 Official Journal of the European Communities No L 362/39 ANNEX V SPECIAL STAMP 1 . Coat of arms or any other signs or letters characterizing the Member State 2. Office of departure 3 . Document number 4. Date 5. Authorized consignor 6. Authorization No L 362/40 Official Journal of the European Communities 11 . 12. 92 ANNEX VI TABLE OF EQUIVALENCE Regulation (EEC) No 2823/87 Regulation (ECC) No 3566/92 1 2 2 3 3 4 4 5 5 6 6 7 7 8 8 9 9 10 10 11 11 12 12 10 13 14 14 15 15 16 16 17 17 18 18 23 19 19 20 20 21 21 22 22 23 23 24 24 25 25 and 26 26  27  28  29  Annex Annex I I II II III III  IV IV V  VI